Citation Nr: 1506626	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for residuals of right knee trauma.

2.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1992 to January 1995.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In a September 2012 decision, the Board, in pertinent part, denied the issues of entitlement to an increased disability rating in excess of 10 percent for residuals of right knee trauma, entitlement to an increased disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee, and entitlement to service connection for a bilateral shoulder disorder.  The Veteran appealed the portion of the Board's decision denying increased ratings in excess of 10 percent for the right and left knee disabilities and service connection for the bilateral shoulder disorder to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to an August 2013 Joint Motion for Partial Remand (Joint Motion) agreement that a new VA medical examination was warranted to assess whether there was additional functional loss during flare-ups and express any such additional functional impairment in terms of additional degree of limitation of motion, or state that such a determination was not possible.  The parties to the Joint Motion noted that, because the issue of service connection for a bilateral foot disorder had been remanded by the Board in September 2012, the Court did not have jurisdiction over that issue.  
In February 2014, the Board remanded the increased rating appeals for the right and left knee disabilities and the service connection appeal for the bilateral shoulder disorder to obtain additional VA treatment records and provide the Veteran with a VA medical examination with subsequent readjudication of the appeals.  Additional VA treatment records were obtained in March 2014, and adequate VA medical examinations were provided in June 2014.  The appeals were readjudicated in August and September of 2014.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral pes planus with plantar fasciitis with a 10 percent rating effective from April 14, 2006 (the date of receipt of the service connection claim) to October 31, 2012, and a 30 percent rating from October 31, 2012, forward.  Also, in a September 2014 rating decision, the AOJ granted service connection for degenerative joint disease of the left shoulder with a 10 percent rating effective from April 14, 2006, and service connection for degenerative joint disease of the right shoulder with a 10 percent rating effective from April 14, 2006 (the date of receipt of the claims).  Because the benefits sought on appeal (i.e., service-connected compensation benefits) have been fully resolved in the Veteran's favor, the previously remanded issues of service connection for a bilateral foot disorder and service connection for a bilateral shoulder disorder are no longer on appeal.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  Throughout the rating period, there has neither been allegation nor indication that the Veteran was rendered unemployable due to the service-connected right and/or left knee disabilities.  See April 2011 VA medical examination report (noting the Veteran's report that he had been unemployed for the last three to four months and left his jobs due to "stress").  


FINDINGS OF FACT

1.  For the entire rating period, the right knee disability has been manifested by frequent symptoms of joint pain, effusion, and locking bilaterally, with evidence of cartilage defect; flexion limited to no more than 130 degrees (i.e., to a noncompensable degree), without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire rating period, the left knee disability has been manifested by frequent symptoms of joint pain, effusion, and locking bilaterally, with a probable small tear of the lateral meniscus; flexion limited to no more than 130 degrees (i.e., to a noncompensable degree), without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for residuals of right knee trauma are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for patellofemoral pain syndrome, left knee, are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the May 2006 notice letter sent prior to the initial denial of the increased rating claims, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determined the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Also, the Veteran was provided with VA medical examinations in connection with the increased rating appeals in June 2006, April 2008, April 2011, and June 2014.  Collectively, the medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough physical examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examination.  The June 2014 VA medical examiner checked "No" when asked if the Veteran reported that flare-ups impacted the function of the knee and/or lower leg; therefore, no medical opinion on whether there was additional functional loss during flare-ups was provided or required, and there was substantial compliance with the Board's prior remand directive.  The Veteran's report of flare-up symptoms was considered when awarding the 20 percent rating under DC 5258 for the right and left knee disabilities below.  For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with review.  

     Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for Right and Left Knee Disabilities

For the entire rating period (i.e., from April 14, 2006), the service-connected residuals of right knee trauma (i.e., the right knee disability) has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5010 for traumatic arthritis.  The service-connected patellofemoral pain syndrome of the left knee (i.e., the left knee disability) has been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5099-5019 as an unlisted disease rated by analogy to bursitis.  38 C.F.R. § 4.27.  Arthritis under DC 5010 and bursitis under DC 5019 are to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right or left knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  The evidence shows that, during the rating period, right and left knee flexion ranged from 130 degrees to 140 degrees, and right and left knee extension was at 0 degrees, including after consideration of Deluca factors.  Because right and left knee flexion and right and left knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 9-04.  

The Board next finds that the evidence is in equipoise on the question of whether manifestations of the right and left knee disabilities more closely approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 are met.  The Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under DC 5010 and DC 5019 for arthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

In this case, the right and left knee disabilities have been manifested by frequent symptoms of joint pain, effusion, and locking bilaterally, with evidence of cartilage defect for the right knee and a probable small tear of the lateral meniscus for the left knee, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258 for the entire rating period.  See August 2007 magnetic resonance imaging (MRI) of the lower extremity joints report (noting cartilage defects in the right knee, probable small tear of the lateral meniscus for the left knee, and effusion); April 2008 VA medical examination report (noting the Veteran's report of flare-up pain three to four times per month lasting one to two days, bilateral knee effusion daily, and occasional episodes of bilateral knee patellar pseudo-locking symptoms); April 2011 VA medical examination report (noting report of knee pain, feelings of locking and stiffness, and swelling bilaterally).  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under DC 5258 is warranted as use of DC 5258 is more potentially and actually favorable.  

In any case involving knee pain, locking, or effusion, separate ratings may not be assigned under DCs 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5010 and DC 5019 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating for the right and left knee disability increases from 10 percent to 20 percent as a result of this decision.

The Board next finds that a rating in excess of 20 percent is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because the Veteran has had a stable right and left knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under DC 5259 because the evidence shows no removal of symptomatic semilunar cartilage, and the Veteran's reports of pain and effusion into the right knee joint are symptoms already contemplated in the 20 percent rating under DC 5258.  The Veteran may not be assigned a separate rating under DC 5259, as he has already been assigned a rating under DC 5258 for the residual symptoms associated with the right and left knee disabilities.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second DC 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion (including as due to joint "locking"), and effusion.  

The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically symptoms of frequent locking, pain, and effusion into the joint, of the Veteran's knee disabilities under Diagnostic Code 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5258 (which provides a single, maximum rating of 20 percent).   

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right or left knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, Diagnostic Code 5263 does not apply.


Extraschedular Referral Analysis 

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right and left knee disabilities are fully encompassed by the current 20 percent ratings for the entire rating period.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's right knee disability.  From April 14, 2006, the right and left knee disabilities have been manifested by frequent symptoms of joint pain, effusion, and locking bilaterally, with evidence of cartilage defect for the right knee and a probable small tear of the lateral meniscus for the left knee; flexion limited to no more than 130 degrees (i.e., to a noncompensable degree), without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 20 percent rating under DC 5258 for knee disability manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right and left knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain during flare-ups and after overuse, while climbing of stairs, and the occasional use of a brace are part of, "like," and analogous to frequent episodes of locking, pain, and effusion, which is already contemplated in the 20 percent rating.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).   

For these reasons, the Board finds that the symptoms and functional impairment associated with the right and left knee disabilities are fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. 
§ 3.321(b)(1). 


ORDER

An increased rating of 20 percent, and no higher, for residuals of right knee trauma for the entire rating period is granted.

An increased rating of 20 percent, and no higher, for patellofemoral pain syndrome, left knee, for the entire rating period is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


